Citation Nr: 1825569	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hemorrhoids.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to January 1972. 

This matter comes to the Board of Veterans' Appeals from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).




FINDING OF FACT

The Veteran's hemorrhoids had their onset during active duty.


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids have been met.  38 U.S.C. §§ 1101, 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing law and regulation

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The August 2013 VA examination report reflects that external hemorrhoids were found on physical examination.  An internal hemorrhoid was found on a January 2010 colonoscopy.  Therefore, a current disability is shown.

The Veteran's service treatment records show that he was treated for hemorrhoids in April 1971.  Thus, there is medical evidence that the Veteran had hemorrhoids in service.

As to whether the current hemorrhoids are related to the in-service hemorrhoids, the August 2013 VA examiner opined that the current hemorrhoids are not the same condition as the in-service hemorrhoids.  This opinion, however, is predicted on a rejection of the Veteran's reporting of self-treatment of post-service hemorrhoids.  The Veteran is competent to report that he treated hemorrhoidal symptomatology with over-the-counter (OTC) medications, such as Preparation H, and the Board finds him credible in this regard.  Moreover, January 2010 private treatment records reveal a history of external hemorrhoids.  

In short, the evidence shows treatment for hemorrhoids in service, credible evidence of treatment for hemorrhoids with OTC medications in the years following service, together with more recent evidence that shows a history of hemorrhoids and current treatment for the same.  Because the weight of evidence shows that hemorrhoids had their onset during active duty, and have continued to the present, service connection is in order.  38 U.S.C. §§ 1110, 5107.


ORDER

Entitlement to service connection for hemorrhoids is granted.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


